TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00558-CV



                         Cap Rock Energy Corporation, Appellant

                                              v.

                        Public Utility Commission of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-05-003834, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Cap Rock Energy Corporation has filed an “Unopposed Motion to Dismiss

Appeal.” We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: April 20, 2007